Citation Nr: 1041713	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  09-03 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to an effective date prior to September 30, 2004, for 
the grant of a total disability evaluation based on individual 
unemployability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1958 to March 1960.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which granted entitlement to total disability rating 
based on individual unemployability (TDIU), effective September 
30, 2005.  Documents dated in April 2007 indicated the Veteran 
disagreed with the effective date assigned.  A May 2007 rating 
assigned an earlier effective date of September 30, 2004 for the 
grant of TDIU.  The Veteran submitted perfected his appeal in 
January 2009.

In June 2010, the Veteran presented sworn testimony during a 
Travel Board hearing in Los Angeles, California, which was 
chaired by the undersigned Veterans Law Judge.  A transcript of 
the hearing has been associated with the Veteran's claims file. 

In October 2009, the Veteran submitted a personal statement, as 
well as a letter from his private physician, Dr. D. J. S., 
referring to a bilateral shoulder disability and linking it to 
his military service.  As such, the issue of entitlement to 
service connection for a bilateral shoulder disability has been 
raised by the record, but has not been adjudicated by the Agency 
of Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action on his part is required.




REMAND

After a thorough review of the Veteran's claims file, the Board 
has determined that additional evidentiary development is 
necessary prior to the adjudication of the Veteran's claim of 
entitlement to an effective date prior to September 30, 2004, for 
the grant of TDIU.

Several treatment records, as well as the Veteran's own 
statements, indicate that the Veteran currently receives Social 
Security Administration (SSA) disability benefits.  Additionally, 
a January 2010 Report of Confidential Social Security Benefit 
Information form indicates that the Veteran has received SSA 
disability benefits since October 2000 for osteoarthrosis and 
allied disorders.  The record also contains a May 2002 statement 
from the Veteran discussing his employability with relation to 
several disabilities which have since been granted service 
connection.  As his employability at the time of this May 2002 
statement is potentially relevant to his earlier effective date 
claim and his SSA records from this period are relevant to his 
employability at the time, the Board finds that these SSA records 
may be relevant to the Veteran's claim for an earlier effective 
date for the grant of TDIU.

Currently, the claims file is negative for any records from SSA.  
Under the duty to assist, VA will make as many requests as are 
necessary to obtain relevant records from a Federal department or 
agency, to include SSA.  See 38 C.F.R. § 3.159(c)(2) (2010).  
When VA has actual notice of the existence of records held by SSA 
that appear relevant to the claim before VA, VA has a duty to 
assist by requesting those records from SSA.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 369-70 (1992).  Thus, the AMC must 
attempt to obtain all relevant SSA records.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file 
all SSA records regarding the Veteran's 
disability claim and any medical records 
relied upon to make its decision.  If, after 


making reasonable efforts, the AMC cannot 
obtain these records, it must specifically 
document what attempts were made to obtain 
the records, and indicate in writing that 
further attempts to locate or obtain any such 
government records would be futile.  The AMC 
must then: (a) notify the Veteran of the 
records that it is unable to obtain; 
(b) explain the efforts VA has made to obtain 
that evidence; and (c) describe any further 
action it will take with respect to the 
claim.  The Veteran must then be given an 
opportunity to respond.

2.  After completing the above action and any 
other notification or development deemed 
necessary, the Veteran's claim of entitlement 
to an effective date prior to September 30, 
2004, for the grant of TDIU should be 
readjudicated.  The AMC should 
specifically address the Veteran's 
May 2002 statement regarding the effect 
of his orthopedic and psychiatric 
disabilities on his employability.  If 
the claim remains denied, a supplemental 
statement of the case should be provided to 
the Veteran and his representative.  After 
they have had an adequate opportunity to 
respond, the case should be returned to the 
Board for further appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  See 38 C.F.R. 
§ 20.1100(b) (2010).

